FEDERATED MDT TAX AWARE/ALL CAP CORE FUND A portfolio of Federated MDT Series Class A Shares Class C Shares Institutional Shares Supplement to Prospectus/Proxy Statement dated January 12, 2010 In the Prospectus/Proxy Statement that was recently mailed to you, please insert the following into the section entitled “Share Ownership of the Funds”: Share Ownership of the Funds Issuer Share Class Outstanding Shares Number of Shares Entitled to Vote as of Record Date (December 24, 2009) Federated Tax Aware Fund Class A Shares 567,701 567,701 Federated Tax Aware Fund Class C Shares 254,822 254,822 Federated Tax Aware Fund Institutional Shares 469,130 469,130 Total: 1,291,653 Issuer Share Class Outstanding Shares Federated All Cap Fund Class A Shares 6,841,137 Federated All Cap Fund Class C Shares 4,655,316 Federated All Cap Fund Institutional Shares 4,447,223 Please retain this Supplement with the Prospectus/Proxy Statement. January 27, 2010 WORLD-CLASS INVESTMENT MANAGER Federated MDT Series Federated
